Citation Nr: 0931559	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-31 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for keratoconus.

2. Entitlement to a rating in excess of 30 percent for 
vascular migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from October 1985 to February 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for vascular migraine 
headaches and assigned a 30 percent disability rating, 
effective from February 20, 2002.  This matter further comes 
before the Board from a May 2003 rating decision in which the 
RO denied service connection for keratoconus.  In May 2009, 
the Board requested an expert medical opinion from the 
Veterans Health Administration (VHA), under 38 C.F.R. § 
20.901.  A response was received in May 2009.  

The issue of entitlement to a rating in excess of 10 percent 
for vascular migraine headaches is addressed in the REMAND 
portion below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran's keratoconus had an onset 
in service or is causally or etiologically related to his 
active service.


CONCLUSION OF LAW

Keratoconus was not incurred in or aggravated by active 
service.  38 U.S.C.A.§§ 1110, 1113 (West 2002); 38 C.F.R. § 
3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2003, October 2004, and 
May 2007, that fully addressed the notice elements in this 
matter.  These letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Finally, the Board 
notes that in the May 2007 letter, the RO advised the Veteran 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.   Moreover, the Veteran has 
not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records; the Veteran 
underwent VA examinations in 2003 and 2007; and a VHA expert 
medical opinion was procured in this matter.  In addition, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

Service treatment records (STRs) show that on enlistment 
examination in July 1985, the Veteran reported he wore glasses.  
He underwent refraction testing and was found to have myopia, 
astigmatism, and vision corrected to 20/20 in each eye.  He was 
seen in the optometry clinic in May 1989 and August 1990 for 
routine eye examinations.  In February 1994 it was noted that the 
Veteran was separating from service in two days and was unable to 
complete a physical examination due to the short notice.  It was 
noted that there was no significant medical history since his 
last physical examination in July 1985.  


VA treatment records show that in January 2002 the Veteran was 
seen for a corneal abrasion and he reported having no previous 
eye problems except wearing glasses.  It was noted that he had 
"PEHX: keratoconus, OD wears rigid lens".  An April 2003 VA 
treatment record shows the Veteran reported a private 
ophthalmologist had diagnosed keratoconus.  The diagnosis was 
then suspected keratoconus - per outside MD diagnosis and current 
findings.  

On a VA examination in August 2003, it was noted that the Veteran 
had been diagnosed with keratoconus in 1999 and since then had 
been using a rigid contact lens.  He reported the disease seemed 
to be progressing.  The diagnosis was keratoconus, both eyes, 
right greater than left.  In an October 2003 addendum, the VA 
examiner (an optometrist) opined, after reviewing the Veteran's 
medical records from service, that it was less than likely that 
the keratoconus was present while in service.  The examiner 
indicated that since the initial diagnosis was not made until 
1999, it was more than likely that the Veteran developed the 
condition after leaving service.

In a September 2004 letter, E.J.Z., O.D., an Assistant Professor 
at University Eye Consultations, indicated the Veteran had 
advanced asymmetrical keratoconus, confirmed by topography and 
physical biomicroscopic findings.  Dr. Z indicated that in his 
clinical experience, it would be highly unlikely that that degree 
of keratoconus would develop within the time since the Veteran 
had separated from active duty service, especially when 
considering his age. 

On a September 2007 VA examination, the Veteran reported he had 
been diagnosed with keratoconus in approximately 1999.  The 
examiner (an optometrist) indicated, after reviewing the claims 
file, that keratoconus was not present during military service, 
and was first detected in 1999 by civilian providers, and 
"therefore, it is reasonable to assume the keratoconus onset 
occurred sometime during that period after leaving service and 
its later discovery".  The examiner also indicated that he could 
not resolve the issue of when the keratoconus began without 
resorting to mere speculation.  

As noted above, in May 2009 the Board requested an expert 
medical opinion from the Veterans Health Administration (VHA) 
in this matter.  

In a May 2009 letter, a VA ophthalmologist opined that there was 
"no evidence" to support a finding that keratoconus was first 
manifested during the Veteran's active military service or was 
caused by service.  The ophthalmologist provided a detailed 
rationale for this opinion, indicating that keratoconus is a 
condition of slowly progressive irregular astigmatism resulting 
in inferior paracentral corneal thinning, and that this condition 
may become manifested between  the second and forth decades of 
life.  The VA ophthalmologist indicated that the first mention of 
a diagnosis of keratoconus was in January 2002, and that the 
first actual documentation of keratoconic findings was in April 
2003.  The VA ophthalmologist also noted disagreement with the 
opinions expressed by Dr. Z, and expressed the opinion that it is 
very likely that the Veteran's keratoconus could have first 
become manifested in the six to nine years after service and 
progressed to the findings shown in his examinations of 2002 to 
2004.  The VA ophthalmologist further noted that, though the 
onset of keratoconus often presents in adolescence, that is not 
always the case, and that she had seen cases of keratoconus which 
became symptomatic and advanced rapidly in the third or forth 
decade of life.  In summary, the reviewing ophthalmologist 
concluded that, because there was no medical evidence of 
astigmatism or progressive corneal changes during the Veteran's 
service, his keratoconus was not manifested during active service 
or caused by such service.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence.

The Veteran contends that his keratoconus, which was first 
diagnosed post-service, actually had its onset during 
service.  He asserts that during service his vision became 
worse and he kept going in for stronger eyeglass 
prescriptions.  He also says he was treated in service for 
dryness of the eyes and was seen for new contact lenses 
because his contacts kept sliding off or popping out of his 
eyes.  

After a careful review of the evidence of record, the Board 
finds that service connection for keratoconus has not been 
established.  The Board acknowledges that the Veteran has 
keratoconus (a current disability).  As noted above, the STRs 
are negative for any complaints, treatment, or finding of 
keratoconus.  The first post-service indication of 
keratoconus was in 2002, which was eight years after his 
separation from service.  

With regard to medical evidence, the Board notes that there 
are essentially three medical opinions of record, one from a 
private optometrist, Dr. Z, which tends to support a link 
between the Veteran's keratoconus and service, and two from 
VA providers which do not support such a link.  In a 
September 2004 letter, Dr. Z indicated that the Veteran had 
advanced asymmetrical keratoconus and it would be highly 
unlikely that such a degree of keratoconus would develop 
within the time he separated from service, especially 
considering the Veteran's age.  The problem with Dr. Z's 
opinion is that there is no indication that he has reviewed 
the Veteran's STRs or medical history, beyond the times when 
Dr. Z himself examined the Veteran.  Moreover, Dr. Z did not 
provide a definitive opinion, and provided little rationale 
or support for his opinion.  Thus, the Board does not find 
Dr. Z's opinion to be completely persuasive or probative on 
the question of whether the Veteran's keratoconus is related 
to service.  A medical opinion based upon speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty for a grant 
of service connection.  Bloom v. West, 12 Vet.App. 185, 187 
(1999).

With regard to the VA examination report of October 2003, the 
examiner opined that, since the initial diagnosis of keratoconus 
was not made until 1999, it was more than likely that the Veteran 
developed the condition after leaving service.  The Board notes 
that this opinion is also not definitive or completely persuasive 
in this matter.  Likewise, in September 2007, the VA examiner (an 
optometrist) indicated that keratoconus was not present during 
military service, and was first detected in 1999 by civilian 
providers, and "therefore, it is reasonable to assume the 
keratoconus onset occurred sometime during that period after 
leaving service and its later discovery".  While this opinion 
initially appears to be definitive, the examiner later indicates 
that he could not resolve the issue of when keratoconus began 
without resorting to mere speculation.  Thus, this opinion is 
also not definitive and not persuasive in this matter.  

With regard to the VHA opinion obtained in May 2009, the 
Board finds this opinion to be more persuasive and probative, 
on the issue of whether the Veteran's keratoconus may be 
related to service, than the other medical opinion cited 
above.  The Board notes that the VHA response included a 
review of the claims file prior to rendering an opinion, and 
included a clear, definitive opinion, with supporting 
rationale; references to the Veteran's specific history; and 
the medical bases for the opinion.  The law is clear that it 
is the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (Board 
may adopt a particular independent medical expert's opinion 
for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  Thus, the Board concludes 
that the May 2009 is fully persuasive and probative.  

The Board acknowledges, as above, that the Veteran's lay 
statements are competent to support the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; 
Buchanan, supra.  Here, the Veteran is competent to report 
that he had eye problems in service and since service.  
However, the Board does not believe that an eye disorder, 
such as keratoconus, as contrasted with reported eye problems 
or symptoms, is subject to lay diagnosis. That is to say, the 
Board finds no basis for concluding that a lay person would 
be capable of discerning whether he had a specific eye 
disorder (and the probable etiology of such disorder), in the 
absence of specialized training.

In light of the foregoing, the Board must find that the 
evidence of record weighs against a finding that the 
Veteran's keratoconus is related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for keratoconus is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for keratoconus is denied.


REMAND

The Veteran contends that he should be entitled to a rating 
in excess of 30 percent for his service-connected vascular 
migraine headaches.  Received from the Veteran in April 2009 
was a copy of a fully favorable decision by the Social 
Security Administration (SSA), which shows that he has been 
granted disability benefits, in part due to his migraine 
headaches.  VA's duty to assist the Veteran particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA or SSA records.  38 C.F.R. 
§ 3.159(c)(2).  Therefore, because such records may contain 
pertinent information to this claim, VA is obligated to 
obtain them.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications.  Any negative response(s) 
should be fully documented in the claims 
file.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, provide the Veteran and his 
representative with a supplemental 
statement of the case and afford the 
appropriate opportunity for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


